Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

Amendment No. 2, dated as of August 20, 2010 (this “Amendment” or this
“Amendment No. 2”), to the Credit Agreement, dated as of October 30, 2009 (as
amended by that certain Amendment No. 1, dated as of December 16, 2009, the
“Credit Agreement”), among Warner Chilcott Holdings Company III, Limited, a
company organized under the laws of Bermuda (the “Parent Guarantor”), WC Luxco
S.à r.l., a private limited liability company (société à responsabilité
limitée), incorporated under the laws of the Grand-Duchy of Luxembourg, having a
share capital of EUR 20.000, having its registered office at 67, rue Ermesinde,
L-1469 Luxembourg and registered with the Luxembourg trade and companies
register under number B145.883 (the “Luxco Borrower”), Warner Chilcott
Corporation, a Delaware corporation (the “US Borrower”), Warner Chilcott
Company, LLC, a limited liability company organized under the laws of Puerto
Rico (the “PR Borrower”), each lender from time to time party thereto and Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent (the “Administrative
Agent”), Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Parent has advised that it wishes to make a one-time dividend
payment in an amount not to exceed $8.50 per share (the “Dividend Payment”),

WHEREAS, the Parent has further advised of its intention to cause certain of its
Subsidiaries to borrow the New Term Loans and to issue Senior Notes (each as
defined in Section 1 below) in an aggregate principal amount not to exceed
$2,250,000,000, the proceeds of which will be used to make the Dividend Payment
and pay fees and expenses incurred in connection with the Dividend Payment and
the financing therefor,

WHEREAS, the Parent has requested that the Credit Agreement be amended to
reflect the New Term Loans, to permit the Dividend Payment and the issuance of
the Senior Notes, and to make certain other changes reflected herein,

WHEREAS, (a) each financial institution executing this Amendment No. 2 as a
“Term A-1 Lender” has agreed, on the terms and conditions set forth herein, to
extend Term A-1 Loans in the amount set forth opposite such Term A-1 Lender’s
name under the heading “Term A-1 Commitment” on Schedule 2.01B and to become a
Term A-1 Lender for all purposes under the Credit Agreement as amended hereby,
(b) each financial institution executing this Amendment as a “Term B-3 Lender”
has agreed, on the terms and conditions set forth herein, to extend Term B-3
Loans in the amount set forth opposite such Term B-3 Lender’s name under the
heading “Term B-3 Commitment” on Schedule 2.01B hereto and to become a Term B-3
Lender for all purposes under the Credit Agreement, (c) each financial
institution executing this Amendment as a “Term B-4 Lender” has agreed, on the
terms and conditions set forth herein, to extend Term B-4 Loans in the amount
set forth opposite such Term B-4 Lender’s name under the heading “Term B-4
Commitment” on Schedule 2.01B hereto and to become a Term B-4 Lender for all
purposes under the Credit Agreement and (d) each Lender executing this Amendment
No. 2 as an “Existing Lender” has agreed to amend the Credit Agreement to effect
the changes described herein, in each case on the terms and conditions set forth
in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in alphabetical order:

“Amendment No. 2” means that certain Amendment No. 2 dated as of August 20, 2010
to this Agreement.

“Amendment No. 2 Effective Date” means August 20, 2010.

“Amendment No. 2 Co-Documentation Agents” means, Goldman Sachs Lending Partners
LLC, RBC Capital Markets and DnB NOR Bank, ASA, each as a Co-Documentation Agent
under this Agreement.

“Amendment No. 2 Co-Lead Arrangers” means Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Morgan Stanley
Senior Funding, Inc. and UBS Securities LLC.

“Amendment No. 2 Co-Syndication Agents” means J.P. Morgan Securities Inc. and
Banc of America Securities LLC.

“Amendment No. 2 Lead Arrangers” means J.P. Morgan Securities Inc., Banc of
America Securities LLC and Goldman Sachs Lending Partners LLC.

“Existing Term Loans” means the Term Loans other than the Term A-1 Loans, the
Term B-3 Loans and Term B-4 Loans.

“New Term Lenders” means Term A-1 Lenders, Term B-3 Lenders and Term B-4
Lenders.

“New Term Loan Commitment” means a Term A-1 Commitment, a Term B-3 Commitment or
a Term B-4 Commitment, as the context may require.

“New Term Loan Facility” means the Term A-1 Loan Facility, the Term B-3 Loan
Facility or Term B-4 Loan Facility, as the context may require.

“New Term Loan Funding Date” means the date on or after the Amendment No. 2
Effective Date and on or prior to August 20, 2010 on which the New Term Loans
are funded.

 

-2-



--------------------------------------------------------------------------------

“New Term Loans” means Term A-1 Loans, Term B-3 Loans and Term B-4 Loans, as the
context may require.

“Senior Notes” means senior unsecured notes issued by a subsidiary of the Parent
Guarantor in an aggregate principal amount not to exceed $2,250,000,000 less the
aggregate principal amount of the New Term Loans.

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
a Term A-1 Loan to Luxco Borrower pursuant to Section 2.01(a)(vi)(A) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01B under the caption “Term A-1 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Term A-1 Commitments as of the
Amendment No. 2 Effective Date is $480,000,000.

“Term A-1 Lender” means, at any time, any Lender that has a Term A-1 Commitment
or a Term A-1 Loan at such time.

“Term A-1 Loan Facility” means the facility providing for the Borrowing of Term
A-1 Loans.

“Term A-1 Loans” has the meaning set forth in Section 2.01(a)(vi)(A).

“Term B-3 Commitment” means, as to each Term B-3 Lender, its obligation to make
a Term B-3 Loan to Luxco Borrower pursuant to Section 2.01(a)(vi)(B) in an
aggregate amount not to exceed the amount set forth opposite such Term B-3
Lender’s name on Schedule 2.01B under the caption “Term B-3 Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term B-3 Commitments
as of the Amendment No. 2 Effective Date is $770,000,000.

“Term B-3 Lender” means, at any time, any Lender that has a Term B-3 Commitment
or a Term B-3 Loan at such time.

“Term B-3 Loan Facility” means the facility providing for the Borrowing of Term
B-3 Loans.

“Term B-3 Loans” has the meaning set forth in Section 2.01(a)(vi)(B).

“Term B-4 Commitment” means, as to each Term B-4 Lender, its obligation to make
a Term B-4 Loan to PR Borrower pursuant to Section 2.01(a)(vi)(C) in an
aggregate amount not to exceed the amount set forth opposite such Term B-4
Lender’s name on Schedule 2.01B under the caption “Term B-4 Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term B-4 Commitments
as of the Amendment No. 2 Effective Date is $250,000,000.

 

-3-



--------------------------------------------------------------------------------

“Term B-4 Lender” means, at any time, any Lender that has a Term B-4 Commitment
or a Term B-4 Loan at such time.

“Term B-4 Loan Facility” means the facility providing for the Borrowing of Term
B-4 Loans.

“Term B-4 Loans” has the meaning set forth in Section 2.01(a)(vi)(C).

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in their entirety the definitions of “Agents”, “Class”, “Eurodollar
Rate”, “Loan Documents,” “Maturity Date”, “Pro Forma Basis”, “Pro Forma
Compliance”, “Pro Forma Effect”, “Term Commitment”, “Term Loan Facility” and
“Term Loan” to read, respectively, as follows:

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Amendment No. 2 Co-Documentation Agents, the Amendment No. 2 Co-Syndication
Agents, each Documentation Agent and the Supplemental Administrative Agents (if
any).

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term A Lenders, Term B-1 Lenders, Term B-2
Lenders, Delayed Draw Term Lenders, Additional Term Loan Lenders, Term A-1
Lenders, Term B-3 Lenders or Term B-4 Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Term B-1 Commitments, Term B-2 Commitments,
Delayed Draw Term Commitments, Additional Term Loan Commitments, Term A-1
Commitments, Term B-3 Commitments or Term B-4 Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Term A Loans, Term B-1
Loans, Term B-2 Loans, Delayed Draw Term Loans, Additional Term Loans, Term A-1
Loans, Term B-3 Loans or Term B-4 Loans.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the greater of: (a) (i) 2.25% per annum, with respect to Revolving
Loans and Existing Term Loans and (ii) 2.25% per annum with respect to Term B-3
Loans and Term B-4 Loans, and (b) (i) the rate per annum equal to the rate
appearing on Reuters Page LIBOR01 (or any successor or substitute page of such
Reuters service, or if the Reuters service ceases to be available, any successor
to or substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time in consultation with the Borrowers, for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) for delivery on the first day of such
Interest Period with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or (ii) if the rate referenced in the preceding
clause (i) is not available, the rate per annum determined by the Administrative
Agent as the rate of interest at which deposits in

 

-4-



--------------------------------------------------------------------------------

Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two (2) Business Days
prior to the first day of such Interest Period.

“Loan Documents” means, collectively, (a) this Agreement, (b) Amendment No. 1,
(c) Amendment No. 2, (d) the Notes, (e) the Guaranty, (f) the Collateral
Documents, (g) the German Security Documents and (h) each Letter of Credit
Application.

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Loan Facility, the date that is five years after the Closing Date,
(b) with respect to the Term B Loan Facility, the date that is five years and
six months after the Closing Date, (c) with respect to the Term A-1 Loan
Facility, the date that is four years after the New Term Loan Funding Date and
(d) with respect to the Term B-3 Loan Facility and the Term B-4 Loan Facility,
the date that is five years and six months after the New Term Loan Funding Date.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with each of the financial covenants set
forth in Section 7.10 in respect of a Specified Transaction, that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (I) in the case of a Disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary of such Person or of any
division or product line of such Person or any of its Subsidiaries, shall be
excluded, and (II) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Parent Guarantor or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to the financial
covenants set forth in Section 7.10 solely to the extent that such adjustments
are consistent with the definition of Consolidated EBITDA and give effect to
events that are (x) directly attributable to such transaction, (y) expected to
have a continuing impact on the Parent Guarantor and its Restricted Subsidiaries
and (z) factually supportable. For purposes of calculating Pro Forma Compliance
with the financial covenants set forth in Section 7.10 in respect of any
determination that occurs at any time (a) prior to (1) March 31, 2010, in the
case of the financial covenants set forth in Section 7.10(a) or (2) June 30,
2010, in the case of the financial covenants set forth in Section 7.10(b) the
applicable ratios that apply beginning with the fiscal quarter ending March 31,
2010 or June 30, 2010, as the case may be, shall be deemed to apply as at the
relevant date of determination or (b) on or after the Amendment No. 2 Effective
Date and prior to the date of delivery of financial statements pursuant to
Section 6.01(b)

 

-5-



--------------------------------------------------------------------------------

for the fiscal quarter ended September 30, 2010, in the case of the financial
covenants set forth in both Sections 7.10(a) and 7.10(b) the applicable ratios
that apply beginning with the fiscal quarter ending September 30, 2010 shall be
deemed to apply as at the relevant date of determination.

“Term Commitment” means a Term A Commitment, a Term A-1 Commitment, a Term B
Commitment, a Term B-3 Commitment, a Term B-4 Commitment or a Delayed Draw Term
Commitment, as the context may require.

“Term Loan Facility” means the Term A Loan Facility, the Term A-1 Loan Facility,
the Term B Loan Facility, the Term B-3 Loan Facility, the Term B-4 Facility or
the Delayed Draw Term Loan Facility, as the context may require.

“Term Loans” means Term A Loans, Term A-1 Loans, Term B Loans, Term B-3 Loans,
Term B-4 Loans or Delayed Draw Term Loans, as the context may require.

(c) Clauses (a), (b) and (d) of the definition of “Applicable Rate” are hereby
deleted and replaced with the following:

“(a) (i) with respect to Term A Loans (A) for Eurodollar Rate Loans, 3.75% and
(B) for Base Rate Loans, 2.75% and (ii) with respect to Term A-1 Loans (A) for
Eurodollar Rate Loans, 4.25% and (B) for Base Rate Loans, 3.25%;

(b) (i) with respect to Term B Loans and Additional Term Loans (A) for
Eurodollar Rate Loans, 4.00% and (B) for Base Rate Loans, 3.00% and (ii) with
respect to Term B-3 Loans and Term B-4 Loans (A) for Eurodollar Rate Loans,
4.25% and (B) for Base Rate Loans, 3.25%;

(d) with respect to the Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees, (i) for Eurodollar Rate Loans, 3.75%,
(ii) for Base Rate Loans, 2.75%, (iii) for Letter of Credit fees, 3.75% and
(iv) for Revolving Credit Commitment Fees, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02:

 

Revolving Credit Commitment Fee Rate

Pricing Level

  

Leverage Ratio

  

Revolving Credit
Commitment Fee Rate

1    ³ 2.0    0.750% 2    > 1.5 but < 2.0    0.625% 3    £ 1.5    0.500%      

(d) Section 2.01(a) of the Credit Agreement is hereby amended by adding the
following clause (vi) to such Section:

“(vi) (A) each Term A-1 Lender severally agrees to make Term A-1 Loans to the
Luxco Borrower on the New Term Loan Funding Date in an amount in Dollars equal
to such Term A-1 Lender’s Term A-1 Commitment (the “Term A-1 Loans”).

 

-6-



--------------------------------------------------------------------------------

(B) each Term B-3 Lender severally agrees to make Term B-3 Loans to the Luxco
Borrower on the New Term Loan Funding Date in an amount in Dollars equal to such
Term B-3 Lender’s Term B-3 Commitment (the “Term B-3 Loans”).

(C) each Term B-4 Lender severally agrees to make Term B-4 Loans to the PR
Borrower on the New Term Loan Funding Date in an amount in Dollars equal to such
Term B-4 Lender’s Term B-4 Commitment (the “Term B-4 Loans”).

(D) Upon the Amendment No. 2 Effective Date, except as expressly set forth
herein, the Term A-1 Loans, the Term B-3 Loans and the Term B-4 Loans shall have
the same terms as the Term Loans, in each case as modified by Amendment No. 2.
For the avoidance of doubt, the New Term Loans (and all principal, interest and
other amounts in respect thereof) will constitute “Obligations” hereunder and
under the other Loan Documents and shall have the same rights and obligations
hereunder and under the other Loan Documents as the other Term Loans (except as
expressly set forth herein).”

(e) Section 2.05(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Optional. (i) Any Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans made to such Borrower, in
each case, in whole or in part without premium or penalty, subject to
Section 2.05(a)(iv); provided that (A) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (noon), (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied among the Facilities in
such amounts and, in the case of the Term Loan Facilities, in such order of
maturity, as the relevant Borrower may direct in its sole discretion. Other than
as set forth in Section 10.07(k), each prepayment made by a Borrower in respect
of a particular Facility shall be paid to the Administrative Agent for the
account of (and to be promptly disbursed to) the Appropriate Lenders in
accordance with their respective Pro Rata Shares.

 

-7-



--------------------------------------------------------------------------------

(ii) Any Revolving Credit Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 p.m. (noon) on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by any Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, any
relevant Borrower may rescind any notice of prepayment under Section 2.05(a)(i)
or Section 2.05(a)(ii) if such prepayment would have resulted from a refinancing
of all of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) In the event that, prior to the first anniversary of the New Term Loan
Funding Date, there shall occur any amendment, amendment and restatement or
other modification of this Agreement that reduces the Applicable Rate with
respect to any Term A Loans, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans or
Term B-4 Loans or any prepayment or refinancing of any Term A Loans, Term B-1
Loans, Term B-2 Loans, Term B-3 Loans or Term B-4 Loans in whole or in part with
proceeds of Indebtedness having lower applicable total yield (after giving
effect to any premiums paid on such Indebtedness) than the applicable total
yield for the relevant Term A Loans, Term B-1 Loans, Term B-2 Loans, Term B-3
Loans or Term B-4 Loans as of the New Term Loan Funding Date, each such
amendment, amendment and restatement, modification, prepayment or refinancing,
as the case may be, shall be accompanied by a fee or prepayment premium, as
applicable, equal to 1.00% of the outstanding principal amount subject thereto,
if such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, occurs prior to the first anniversary of the
New Term Loan Funding Date. As a condition to effectiveness of any required
assignment by any Non-Consenting Lender of its Term A Loans, Term B-1 Loans,
Term B-2 Loans, Term B-3 Loans or Term B-4 Loans pursuant to Section 3.07 in
respect of any amendment, amendment and restatement or modification to this
Agreement effective prior to the first anniversary of the New Term Loan Funding
Date that has the effect of reducing the Applicable Rate for any Term Loans from
the Applicable Rate in effect on the New Term Loan Funding Date, the relevant
Borrower shall pay to such Non-Consenting Lender of Term A Loans, Term B-1
Loans, Term B-2 Loans, Term B-3 Loans or Term B-4 Loans a premium or fee equal
to the premium or fee that would apply pursuant to the preceding sentence if
such Non-Consenting Lender’s Term A Loans, Term B-1 Loans, Term B-2 Loans, Term
B-3 Loans or Term B-4 Loans being assigned were being prepaid and subject to the
premium or fee set forth in the immediately preceding sentence.”.

 

-8-



--------------------------------------------------------------------------------

(f) Section 2.06(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Mandatory. (i) The Term Commitment (other than the Additional Term Loan
Commitment and the New Term Loan Commitments) of each Term Lender (other than
the Additional Term Loan Lenders and the New Term Loan Commitments) shall be
automatically and permanently reduced to $0 at 5:00 p.m. on the Closing Date
upon funding the Term Loans (other than the Additional Term Loans and the New
Term Loan Commitments).”.

(g) Section 2.06(a) of the Credit Agreement is hereby amended by adding a new
clause (vi) to read as follows:

“(vi) The New Term Loan Commitment of each New Term Lender shall be
automatically and permanently reduced to $0 on the New Term Loan Funding Date on
the making of the New Term Loans hereunder.”.

(h) Section 2.07(a)(i) of the Credit Agreement is hereby amended by adding a new
clause (y) to read as follows:

“(y) The Luxco Borrower shall, on the dates set forth below, repay to the
Administrative Agent for the ratable account of the Term A-1 Lenders, the
percentage set forth below of the initial aggregate principal amount of all Term
A-1 Loans (which installments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05):

 

Date

   Term A-1 Loan
Principal Amortization
Payment Percentage  

December 31, 2010

   2.50 % 

March 31, 2011

   2.50 % 

June 30, 2011

   2.50 % 

September 30, 2011

   2.50 % 

December 31, 2011

   2.50 % 

March 31, 2012

   2.50 % 

June 30, 2012

   2.50 % 

September 30, 2012

   2.50 % 

December 31, 2012

   3.75 % 

March 31, 2013

   3.75 % 

June 30, 2013

   3.75 % 

September 30, 2013

   3.75 % 

December 31, 2013

   16.25 % 

March 31, 2014

   16.25 % 

June 30, 2014

   16.25 % 

Maturity Date

   16.25 % 

 

-9-



--------------------------------------------------------------------------------

(i) Section 2.07(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(ii) (v)(I) The US Borrower shall, on the last Business Day of each March,
June, September and December, commencing with the last Business Day of March,
2010 and ending with the last Business Day of the fiscal quarter preceding the
Maturity Date for the Term B-1 Loan Facility, repay to the Administrative Agent
for the ratable account of the Term B-1 Lenders, 0.25% of the aggregate
principal amount of all Term B-1 Loans outstanding on the Closing Date and (II)
the PR Borrower shall, on the last Business Day of each March, June, September
and December, commencing with the last Business Day of March, 2010 and ending
with the last Business Day of the fiscal quarter preceding the Maturity Date for
the Term B-2 Loan Facility, repay to the Administrative Agent for the ratable
account of the Term B-2 Lenders, 0.25% of the aggregate principal amount of all
Term B-2 Loans outstanding on the Closing Date; (w) the PR Borrower shall, on
the last Business Day of each March, June, September and December, commencing
with the first such date occurring at least one full fiscal quarter after the
Delayed Draw Funding Date and ending with the last Business Day of the fiscal
quarter preceding the Maturity Date for the Delayed Draw Term Loan Facility,
repay to the Administrative Agent for the ratable account of the Delayed Draw
Term Lenders, 0.25% of the aggregate principal amount of the Delayed Draw Term
Loans funded on the Delayed Draw Funding Date; (x) the US Borrower shall, on the
last Business Day of each March, June, September and December, commencing with
the first such date occurring at least one full fiscal quarter after the
Additional Term Loan Funding Date and ending with the last Business Day of the
fiscal quarter preceding the Maturity Date for the Additional Term Loan
Facility, repay to the Administrative Agent for the ratable account of the
Additional Term Loans Lenders, 0.25% of the aggregate principal amount of the
Additional Term Loans funded on the Additional Term Loan Funding Date; (y) the
Luxco Borrower shall, on the last Business Day of each March, June, September
and December, commencing with the first such date occurring at least one full
fiscal quarter after the New Term Loan Funding Date and ending with the last
Business Day of the fiscal quarter preceding the Maturity Date for the Term B-3
Loan Facility, repay to the Administrative Agent for the ratable account of the
Term B-3 Lenders, as applicable, 0.25% of the aggregate principal amount of the
Term B-3 Loans funded on the New Term Loan Funding Date; and (z) the PR Borrower
shall, on the last Business Day of each March, June, September and December,
commencing with the first such date occurring at least one full fiscal quarter
after the New Term Loan Funding Date and ending with the last Business Day of
the fiscal quarter preceding the Maturity Date for the Term B-4 Loan Facility,
repay to the Administrative Agent for the ratable account of the Term B-4
Lenders, 0.25% of the aggregate principal amount of the Term B-4 Loans funded on
the New Term Loan Funding Date (which installments in the case of clauses (v),
(w), (x), (y) and (z) above shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05);

 

-10-



--------------------------------------------------------------------------------

provided that the final principal repayment installment of the Term Loans of
each Class shall be repaid on the Maturity Date of the applicable Term Loan
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans of such Class outstanding on such date.”.

(j) Section 2.09(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) Funding Fee. (i) The PR Borrower agrees to pay (w) on the Closing Date to
each Term A Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Lender’s Term A Loan, a funding fee (the
“Term A Closing Date Funding Fee”) in an amount equal to 1.00% of the stated
principal amount of such Lender’s Term A Loans funded on the Closing Date,
(x) on the Closing Date to each Term B-2 Lender party to this Agreement on the
Closing Date, as fee compensation for the funding of such Lender’s Term B-2
Loan, a funding fee (the “Term B-2 Closing Date Funding Fee”) in an amount equal
to 1.00% of the stated principal amount of such Lender’s Term B-2 Loans funded
on the Closing Date and (y) with respect to each Delayed Draw Term Loan, if any,
made on the Delayed Draw Funding Date in accordance with Section 2.01 hereof, to
each Delayed Draw Term Lender on the date such Delayed Draw Term Loan is made,
as fee compensation for the funding of such Lender’s Delayed Draw Term Loan, a
funding fee (the “Delayed Draw Funding Fee”) in an amount equal to 1.00% of the
stated principal amount of such Lender’s Term Loans funded on such date and
(ii) the US Borrower agrees to pay (x) on the Closing Date to each Term B-1
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Term B-1 Loan, a funding fee (the “Term B-1 Closing
Date Funding Fee” and, together with the Term A Closing Date Funding Fee and the
Term B-2 Closing Date Funding Fee, the “Closing Date Funding Fees”) in an amount
equal to 1.00% of the stated principal amount of such Lender’s Term B-1 Loans
funded on the Closing Date and (y) with respect to each Additional Term Loan, if
any, made on the Additional Term Loan Funding Date in accordance with
Section 2.01 hereof, to each Additional Term Loan Lender on the date such
Additional Term Loan is made, as fee compensation for the funding of such
Lender’s Additional Term Loan, a funding fee (the “Additional Term Loan Funding
Fee”) in an amount equal to 0.375% of the stated principal amount of such
Lender’s Term Loans funded on such date, (iii) the Luxco Borrower agrees to pay,
with respect to each Term A-1 Loan, if any, made on the New Term Loan Funding
Date in accordance with Section 2.01 hereof, to each Term A-1 Lender on the date
such Term A-1 Loan is made, as fee compensation for the funding of such Lender’s
Term A-1 Loan, a funding fee (the “Term A-1 Loan Funding Fee”) in an amount
equal to 1.25% of the stated principal amount of such Lender’s New Term Loans
funded on such date if such Term A-1 Lender’s Term A-1 Commitment is equal to or
greater than $25,000,000, otherwise an amount equal to 1.00% on the stated
principal amount of such Lender’s New Term Loans funded on such date, (iv) the
Luxco Borrower agrees to pay, with respect to each Term B-3 Loan, if any, made
on the New Term Loan Funding Date in accordance with Section 2.01 hereof, to
each Term B-3 Lender on the date such Term B-3 Loan is

 

-11-



--------------------------------------------------------------------------------

made, as fee compensation for the funding of such Lender’s Term B-3 Loan, a
funding fee (the “Term B-3 Loan Funding Fee”) in an amount equal to 1.00% of the
stated principal amount of such Lender’s New Term Loans funded on such date and
(v) the PR Borrower agrees to pay, with respect to each Term B-4 Loan, if any,
made on the New Term Loan Funding Date in accordance with Section 2.01 hereof,
to each Term B-4 Lender on the date such Term B-4 Loan is made, as fee
compensation for the funding of such Lender’s Term B-4 Loan, a funding fee (the
“Term B-4 Loan Funding Fee” and, together with the Closing Date Funding Fees,
the Delayed Draw Funding Fee, the Additional Term Loan Funding Fee, the Term A-1
Loan Funding Fee and the Term B-3 Loan Funding Fee, the “Funding Fees”) in an
amount equal to 1.00% of the stated principal amount of such Lender’s New Term
Loans funded on such date. The Closing Date Funding Fees will be in all respects
fully earned, due and payable on the Closing Date and, non-refundable and
non-creditable thereafter and the Closing Date Funding Fees shall be netted
against Loans made by such Lender on the Closing Date. The Delayed Draw Funding
Fees will be in all respects fully earned, due and payable on the Delayed Draw
Funding Date and, non-refundable and non-creditable thereafter and the Delayed
Draw Funding Fees shall be netted against Loans made by such Lender on the
Delayed Draw Funding Date. The Additional Term Loan Funding Fees will be in all
respects fully earned, due and payable on the Additional Term Loan Funding Date
and, non-refundable and non-creditable thereafter and the Additional Term Loan
Funding Fees shall be netted against Loans made by such Lender on the Additional
Term Loan Funding Date. The Term A-1 Loan Funding Fees, Term Loan B-3 Funding
Fees and Term Loan B-4 Funding Fees will be in all respects fully earned, due
and payable on the New Term Loan Funding Date and non-refundable and
non-creditable thereafter and the Term A-1 Loan Funding Fees, Term Loan B-3
Funding Fees and Term Loan B-4 Funding Fees shall be netted against Loans made
by such Lender on the New Term Loan Funding Date”.

(k) Article IV of the Credit Agreement is hereby amended by adding a new
Section 4.05 to read as follows:

“Section 4.05 Conditions Precedent to New Term Loan Borrowings. The obligation
of each New Term Lender to honor a Request for Credit Extension relating to the
making of the New Term Loans hereunder on the New Term Loan Funding Date is
subject to satisfaction of the following conditions precedent:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date and (ii) that for purposes of this
Section 4.05, the representations and warranties contained in Section 5.05(a)
and Section 5.05(d) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) and, in the
case of the financial statements furnished pursuant to Section 6.01(b), the
representations contained in Section 5.05(a), as modified by this clause (ii),
shall be qualified by the statement that such financial statements are subject
to the absence of footnotes and year-end audit adjustments.

 

-12-



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d) The Administrative Agent shall have received evidence that the offering of
the Senior Notes shall have been consummated, or substantially simultaneously
with the initial borrowing hereunder shall be consummated.

(e) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified:

(i) an opinion of each of (A) Davis Polk & Wardwell LLP, special New York
counsel to the Loan Parties, (B) Appleby, Bermuda counsel to the Loan Parties,
(C) O’Neill & Borges, special Puerto Rican counsel to the Loan Parties and
(D) Allen & Overy, special Luxembourg counsel to the Lenders, and (E) opinions
with respect to the collateral and guarantees provided on the Closing Date and
listed on Schedule 4.05B, each addressed to each Agent and each Lender and each
in customary form;

(ii) such customary documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing (where applicable) and qualified to engage in
business in its jurisdiction of organization;

(iii) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer of such Loan Party
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

(iv) the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Material Real Property located in the United States or Puerto
Rico (and with respect to any such facility that is located within a special
flood zone (y) a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each applicable Guarantor
relating thereto and (z) evidence of insurance with respect to such facility in
form and substance reasonably satisfactory to the Administrative Agent);

 

-13-



--------------------------------------------------------------------------------

(f) All fees and expenses required to be paid on or before the New Term Loan
Funding Date shall have been paid in full in cash.

A Request for Credit Extension submitted by US Borrower shall be deemed to be a
representation and warranty to the Administrative Agent and the Lenders that the
conditions specified in Section 4.05(a) and Section 4.05(b) have been satisfied
on and as of the date of the applicable Credit Extension.”.

(l) Sections 6.01(a), (b) and (c) of the Credit Agreement are hereby amended by
replacing each reference therein to “Parent Guarantor” with a reference to
“Parent.”

(m) Section 6.11(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) (A) Use the proceeds of the Term Loans (other than the New Term Loans)
(i) to finance in part the Transactions (including fees and expenses incurred in
connection with the Transactions), (ii) with respect to Delayed Draw Term Loans,
to discharge the obligations of the Parent or its Subsidiaries in connection
with exercise of the Sanofi Put and to pay fees and expenses incurred in
connection therewith, (iii) with respect to the Additional Term Loans, to
finance redemptions and/or purchases (whether in an offer to all holders thereof
or in open market transactions) by US Borrower of the Senior Subordinated Notes
(provided that any Senior Subordinated Notes purchased with the proceeds of the
Additional Term Loans shall be immediately cancelled and not available for
reissuance) and (B) use the proceeds of the New Term Loans to finance in part
the payment of a one-time dividend in an amount not to exceed $8.50 per share
and pay fees and expenses incurred in connection with such dividend and the
related financing therefor.”

(n) Section 7.03(b) of the Credit Agreement is hereby amended by adding a new
clause (xxi) to read as follows:

“(xxi) Indebtedness constituting the Senior Notes and any Permitted Refinancing
thereof.”

(o) Section 7.06 of the Credit Agreement is hereby amended by adding a new
clause (h) to read as follows:

“(h) in addition to the foregoing Restricted Payments, the Parent Guarantor, the
Borrowers and the Restricted Subsidiaries may make additional Restricted
Payments to Holdings in an aggregate amount that does not exceed $8.50 per
share.”

(p) Section 7.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of the Parent Guarantor (beginning with the fiscal quarter ending
March 31, 2010) set forth below to be greater than the ratio set forth below
opposite such fiscal quarter:

 

Fiscal Year    First Quarter    Second Quarter    Third Quarter   
Fourth Quarter 2010    3.75 to 1.00    3.75 to 1.00    4.75 to 1.00    4.75 to
1.00 2011    4.50 to 1.00    4.50 to 1.00    4.50 to 1.00    4.25 to 1.00 2012
   4.25 to 1.00    4.00 to 1.00    4.00 to 1.00    3.50 to 1.00 2013    3.50 to
1.00    3.50 to 1.00    3.00 to 1.00    3.00 to 1.00 2014    3.00 to 1.00   
2.75 to 1.00    2.75 to 1.00    2.75 to 1.00 Thereafter    2.75 to 1.00    2.75
to 1.00    2.75 to 1.00    2.75 to 1.00

 

-14-



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Parent Guarantor (beginning with the fiscal quarter
ending March 31, 2010) set forth below to be less than the ratio set forth below
opposite such fiscal quarter:

 

Fiscal Year    First Quarter    Second Quarter    Third Quarter    Fourth
Quarter 2010    2.00 to 1.00    2.00 to 1.00    2.50 to 1.00    2.50 to 1.00
2011    2.50 to 1.00    2.50 to 1.00    2.50 to 1.00    2.50 to 1.00 2012   
2.50 to 1.00    2.50 to 1.00    2.50 to 1.00    3.00 to 1.00 Thereafter    3.00
to 1.00    3.00 to 1.00    3.00 to 1.00    3.00 to 1.00

(q) Section 7.16 of the Credit Agreement is hereby amended by replacing each
reference therein to “$100,000,000” with a reference to “$125,000,000”.

(r) Section 9.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the front page or signature pages of this Agreement as a
“Syndication Agent,” “Documentation Agent,” “Amendment No. 2 Co-Documentation
Agent,” “Amendment No. 2 Co-Syndication Agent,” “joint lead arranger” or “joint
bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.”

(s) The Lenders hereby consent to the transactions described in this Amendment
and waive the requirements of any provision of the Credit Agreement (including,
without limitation, Section 2.05, 2.12 and 2.13) that might otherwise result in
a Default or Event of Default as a result of the transactions contemplated by
this Amendment No.2.

(t) The Schedules to the Credit Agreement are hereby amended by adding
Schedule 2.01B hereto as a new Schedule 2.01B to the Credit Agreement and by
adding Schedule 4.05B as a new Schedule 4.05B to the Credit Agreement.

(u) The Exhibits to the Credit Agreement are hereby amended as follows:

(i) Exhibit A of the Credit Agreement is hereby amended and restated in its
entirety by Exhibit A hereto.

 

-15-



--------------------------------------------------------------------------------

(ii) Exhibit C-1 of the Credit Agreement is hereby amended and restated in its
entirety by Exhibit C-1 hereto.

(iii) Exhibit E of the Credit Agreement is hereby amended and restated in its
entirety by Exhibit E hereto.

(iv) Exhibit R of the Credit Agreement is hereby amended and restated in its
entirety by Exhibit R hereto.

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date when, and only when, each
of the following conditions precedent shall have been (or are or will be
substantially concurrently therewith) satisfied (the “Amendment No. 2 Effective
Date”):

(a) the Administrative Agent shall have received (i) this Amendment, duly
executed and delivered by (v) the Borrowers, (w) a number of Lenders sufficient
to constitute the Required Lenders, (x) Term A-1 Lenders committing to provide
Term A-1 Loans in an aggregate principal amount not less than $480,000,000,
(y) Term B-3 Lenders committing to provide Term B-3 Loans in an aggregate
principal amount not less than $770,000,000 and (z) Term B-4 Lenders committing
to provide Term B-4 Loans in an aggregate principal amount not less than
$250,000,000 and (ii) a Guarantor Consent and Reaffirmation, in the form
attached hereto as Annex A, duly executed and delivered by each Guarantor;

(b) the Borrower shall have paid all fees and expenses payable to the Lenders,
Administrative Agent and Amendment No. 2 Lead Arrangers on the Amendment No. 2
Effective Date, including as set forth in Section 3 hereof (to the extent
invoiced); and

(c) the Administrative Agent and Amendment No. 2 Lead Arrangers shall have
received a satisfactory legal opinion of Davis Polk & Wardwell LLP.

Section 3. Fees and Reimbursement of Expenses

(a) The Borrowers agree to pay to the Administrative Agent, for the ratable
benefit of each consenting Lender, an irrevocable and non-refundable fee in an
amount equal to 0.375% of such Lender’s Commitment (the “Amendment Fee”), which
Amendment Fee shall be fully earned on the Amendment No. 2 Effective Date and
shall be payable on the New Term Loan Funding Date.

(b) The Borrowers agree to pay in accordance with the terms of Section 10.04 of
the Credit Agreement all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent and Amendment No. 2 Lead Arrangers (including the
Attorney Costs of Cahill Gordon & Reindel LLP) in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment.

 

-16-



--------------------------------------------------------------------------------

Section 4. Reference to and Effect on the Loan Documents

(a) Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(b) Except as expressly set forth herein, this Amendment shall not operate as a
waiver of any right, power or remedy of the Lenders, Parent Guarantor, the
Borrowers or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.

(c) It is understood and agreed that each reference in each Loan Document to the
Credit Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended hereby. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment. The Borrowers hereby agree to execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents, in each case, as amended by this Amendment. For
the avoidance of doubt, each Lender executing this Amendment hereby authorizes
the Administrative Agent to take any and all necessary actions to effect the
purpose of the foregoing sentence, including, without limitation, amending any
of Loan Documents (other than the Credit Agreement) without further action or
consent of the Lenders.

(d) This Amendment is a Loan Document. For the avoidance of doubt, the
indemnification provisions set forth in Section 10.05 of the Credit Agreement
shall apply to this Amendment.

(e) As of the Amendment No. 2 Effective Date, (a) each financial institution
executing this Amendment No. 2 as a “Term A-1 Lender” shall constitute a “Term
A-1 Lender” for the purpose of the Credit Agreement as amended hereby and shall
have a “Term A-1 Commitment” in the amount set forth opposite such Term A-1
Lender’s name under the heading “Term A-1 Commitment” on Schedule 2.01B,
(b) each financial institution executing this Amendment No. 2 as a Term B-3
Lender” shall constitute a “Term B-3 Lender” for the purpose of the Credit
Agreement as amended hereby and shall have a Term B-3 Commitment in the amount
set forth opposite such Term B-3 Lender’s name under the heading “Term B-3
Commitment” on Schedule 2.01B hereto and (c) each financial institution
executing this Amendment No. 2 as a “Term B-4 Lender” shall constitute a “Term
B-4 Lender” for the purpose of the Credit Agreement as amended hereby and shall
have a Term B-4 Commitment in the amount set forth opposite such Term B-4
Lender’s name under the heading “Term B-4 Commitment” on Schedule 2.01B hereto.

Section 5. Counterparts

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Amendment

 

-17-



--------------------------------------------------------------------------------

shall be effective as delivery of an original executed counterpart of this
Amendment. The Agents may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

Section 6. Governing Law

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

Section 7. Headings

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

Section 8. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 9. Severability

The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.

Section 10. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 11. Waiver of Jury Trial

EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

-18-



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED, as Parent Guarantor By:  

/s/ Robert Whiteford

  Name:   Robert Whiteford   Title:   Vice President, Director of Finance and
Assistant Corporate Secretary WARNER CHILCOTT CORPORATION, as US Borrower By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   SVP, General Counsel and Corporate Secretary
WARNER CHILCOTT COMPANY, LLC, as PR Borrower By:  

/s/ Max Torres

  Name:   Max Torres   Title:   Vice President and General Manager, Business
Operations, Puerto Rico and Treasurer

/s/ Izumi Hara

By: Izumi Hara Title: Manager For WC Luxco S.à r.l. Société à responsabilité
limitée. Share capital: USD 20.000 Registered office: 67, rue Ermesinde, L- 1469
Luxembourg R.C.S. Luxembourg: B 145.883

[Amendment No. 2 to Warner Chilcott Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/ Judith E. Smith

  Name:   Judith E. Smith   Title:   Managing Director By:  

/s/ Christopher Reo Day

  Name:   Christopher Reo Day   Title:   Associate

[Amendment No. 2 to Warner Chilcott Credit Agreement Signature Page]



--------------------------------------------------------------------------------

[Additional Signature Pages On file with the Administrative Agent]



--------------------------------------------------------------------------------

Annex A

GUARANTOR CONSENT AND REAFFIRMATION

August 20, 2010

Reference is made to Amendment No. 2 attached as Exhibit A hereto (“Amendment
No. 2”), dated as of August 20, 2010 to the Credit Agreement dated as of
October 30, 2009 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”), among WARNER CHILCOTT HOLDINGS COMPANY
III, LIMITED, a company organized under the laws of Bermuda (the “Parent
Guarantor”), WC LUXCO S.A R.L., a private limited liability company (société à
responsabilité limitée) organized under the laws of Luxembourg (the “Luxco
Borrower”), WARNER CHILCOTT CORPORATION, a Delaware corporation (the “US
Borrower”), WARNER CHILCOTT COMPANY, LLC, a limited liability company organized
under the laws of Puerto Rico (the “PR Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, each a “Lender”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Administrative Agent, Swing Line
Lender and L/C Issuer, and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
Amendment No. 2 and the Credit Agreement, as applicable.

Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 2 and agrees that each reference to the Credit Agreement in the
Loan Documents to which it is a party shall, on and after the Amendment No. 2
Effective Date, be deemed to be a reference to the Credit Agreement as amended
by Amendment No. 2.

Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 2, all of its respective obligations and liabilities under the
Loan Documents to which it is a party, as such obligations and liabilities have
been amended by Amendment No. 2, are reaffirmed, and remain in full force and
effect.

After giving effect to Amendment No. 2, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 2, and shall continue to secure the Secured Obligations
(after giving effect to Amendment No. 2), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement, as amended by Amendment
No. 2, and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

WARNER CHILCOTT PHARMACEUTICALS B.V.B.A. WARNER CHILCOTT HOLDINGS COMPANY III,
LIMITED WARNER CHILCOTT CANADA CO. WARNER CHILCOTT PHARMACEUTICALS UK LIMITED
WARNER CHILCOTT ACQUISITION LIMITED WARNER CHILCOTT DEUTSCHLAND GMBH WC
PHARMACEUTICALS I LIMITED WC PHARMACEUTICALS II LIMITED WARNER CHILCOTT ITALY
S.R.L. GALEN (CHEMICALS) LIMITED WARNER CHILCOTT INTERMEDIATE (IRELAND) LIMITED
WARNER CHILCOTT NEDERLAND B.V. CHILCOTT UK LIMITED MILLBROOK (NI) LIMITED WARNER
CHILCOTT RESEARCH LABORATORIES LIMITED WARNER CHILCOTT UK LIMITED WARNER
CHILCOTT PUERTO RICO LLC WARNER CHILCOTT COMPANY, LLC WARNER CHILCOTT
PHARMACEUTICALS S.À R.L. WARNER CHILCOTT CORPORATION WARNER CHILCOTT (US), LLC
WARNER CHILCOTT SALES (US), LLC WARNER CHILCOTT PHARMACEUTICALS INC. WARNER
CHILCOTT FRANCE SAS WARNER CHILCOTT LEASING EQUIPMENT INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

 

By:   Title:   For   WC Luxco Holdings S.à r.l. Société à responsabilité
limitée. Share capital: USD 1,500,000 Registered office: 67, rue Ermesinde,
L-1469 Luxembourg R.C.S. Luxembourg: B 148.285

 

By:   Title:   For   WC Luxco S.à r.l. Société à responsabilité limitée. Share
capital: EUR 20.000,00 Registered office: 67, rue Ermesinde, L-1469 Luxembourg
R.C.S. Luxembourg: B 145.883



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 2

[see attached]



--------------------------------------------------------------------------------

Schedule 2.01B

 

New Term Lender

   Term A-1
Commitment    Term B-3
Commitment    Term B-4
Commitment

JPMorgan Chase Bank, N.A.

   $ 74,500,000    $ 770,000,000    $ 250,000,000

Bank of America, N.A.

   $ 48,500,000    $ 0    $ 0

Goldman Sachs Bank USA

   $ 48,500,000    $ 0    $ 0

Royal Bank of Canada

   $ 48,500,000    $ 0    $ 0

DnB NOR Bank ASA

   $ 45,000,000    $ 0    $ 0

Fifth Third Bank

   $ 30,000,000    $ 0    $ 0

ScotiaBanc Inc.

   $ 15,000,000    $ 0    $ 0

The Bank of Nova Scotia

   $ 15,000,000      

Credit Suisse AG, Cayman Islands Branch

   $ 25,000,000    $ 0    $ 0

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000    $ 0    $ 0

Citibank N.A.

   $ 25,000,000    $ 0    $ 0

Deutsche Bank Trust Company Americas

   $ 25,000,000    $ 0    $ 0

UBS Loan Finance LLC

   $ 25,000,000    $ 0    $ 0

TD Bank, N.A.

   $ 15,000,000    $ 0    $ 0

Tristate Capital Bank

   $ 10,000,000    $ 0    $ 0

PNC Bank, National Association

   $ 5,000,000    $ 0    $ 0

TOTAL

   $ 480,000,000    $ 770,000,000    $ 250,000,000



--------------------------------------------------------------------------------

Schedule 4.05B

 

Counsel

   Jurisdiction    Morris, Nichols, Arsht & Tunnell LLP    Delaware    Vorys,
Sater, Seymour and Pease LLP    Ohio    VWEW Advocaten    Belgium    Ogilvy
Renault    Canada (Ontario)    Stewart, McKelvey, Stirling & Scales    Canada
(Nova Scotia)    Salans LLP    France    Allen & Overy LLP    Germany    Salans
LLP    Germany    Cruz & Co.    Gibraltar    Arthur Cox    Ireland    Ughi e
Nunziante    Italy    NautaDutilh    Netherlands    A&L Goodbody    Northern
Ireland    Garrigues    Spain    Homburger AG    Switzerland    Allen & Overy
LLP    United Kingdom   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: [—]

 

To: Credit Suisse, Cayman Islands Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 30, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Warner Chilcott Holdings Company III, Limited,
a company organized under the laws of Bermuda, WC Luxco S.à r.l., a private
limited liability company (société à responsabilité limitée) organized under the
laws of Luxembourg, Warner Chilcott Corporation, a Delaware corporation, Warner
Chilcott Company, LLC, a limited liability company organized under the laws of
Puerto Rico, each lender from time to time party thereto and Credit Suisse,
Cayman Islands Branch, as Administrative Agent, Swing Line Lender and L/C Issuer
and the other Agents named therein.

The undersigned hereby requests (select one):

A Borrowing of:

 

  ¨ Revolving Credit Loans

  ¨ Term A-1 Loans

  ¨ Term B[-3][-4] Loans

  ¨ Term A Loans

  ¨ Term B[-1][-2] Loans

  ¨ Additional Term Loans

OR

 

  ¨ A conversion or continuation of [Revolving Credit][Term]
[A][A-1][B][-1][-2][-3][-4] Loans

 

  1. On                                          (a Business Day).

 

  2. In the amount of             .

 

  3. Comprised of                                         .

[Class and Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

 

  5. To the account designated below:

[                                         ]



--------------------------------------------------------------------------------

[After giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of the Borrowers plus the
aggregate Outstanding Amount of all L/C Obligations plus the aggregate
Outstanding Amount of all Swing Line Loans does not exceed $250,000,000.]1

[Upon acceptance of any or all of the Loans offered by the Lenders in response
to this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section [4.01][4.02] of the Credit
Agreement have been satisfied.]2

 

1 Applicable with respect to a Borrowing of Revolving Credit Loans only.

2 Applicable with respect to a Borrowing only.

 

-2-



--------------------------------------------------------------------------------

[NAME OF BORROWER], By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF [US][PR][Luxco] TERM NOTE

Date: [—]

FOR VALUE RECEIVED, the undersigned (the “[US][PR][Luxco] Borrower”), hereby
promises to pay to                                          or its registered
assigns (the “Term Lender” or “New Term Lender”, as applicable), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Term [A][A-1][B][-1][-2][-3][-4] Term
Lender to the [US][PR][Luxco] Borrower under that certain Credit Agreement,
dated as of October 30, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Warner
Chilcott Holdings Company III, Limited, a company organized under the laws of
Bermuda, WC Luxco S.à r.l., a private limited liability company (société à
responsabilité limitée) organized under the laws of Luxembourg, Warner Chilcott
Corporation, a Delaware corporation, Warner Chilcott Company, LLC, a limited
liability company organized under the laws of Puerto Rico, each lender from time
to time party thereto and Credit Suisse, Cayman Islands Branch, as
Administrative Agent, Swing Line Lender and L/C Issuer and the other Agents
named therein.

The [US][PR][Luxco] Borrower promises to pay interest on the aggregate unpaid
principal amount of each Term [A][A-1][B][-1][-2][-3][-4] made by the [New] Term
Lender to the [US][PR][Luxco] Borrower under the Credit Agreement from the date
of such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
[New] Term Lender in Dollars and in immediately available funds. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Term Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Term [A][A-1][B][-1][-2][-3][-4] Loans made by the [New]
Term Lender shall be evidenced by one or more loan accounts or records
maintained by the [New] Term Lender in the ordinary course of business. The
[New] Term Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its [New] Term Loans and payments with
respect thereto.

The [US][PR][Luxco] Borrower, for itself and its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

[NAME OF BORROWER], By:  

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

TERM LOANS, NEW TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Term Loan

or New

Term Loan

Made

  

Amount of
Term Loan

or New

Term Loan

Made

  

End of

Interest

Period

  

Amount of
Principal or Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                                               
                   

 

-3-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of October 30, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Warner Chilcott Holdings Company III, Limited, a company
organized under the laws of Bermuda, WC Luxco S.à r.l., a private limited
liability company (société à responsabilité limitée) organized under the laws of
Luxembourg, Warner Chilcott Corporation, a Delaware corporation, Warner Chilcott
Company, LLC, a limited liability company organized under the laws of Puerto
Rico, each lender from time to time party thereto and Credit Suisse, Cayman
Islands Branch, as Administrative Agent, Swing Line Lender and L/C Issuer and
the other Agents named therein. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule I hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule I hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule I hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule I hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers, any of their Affiliates or
any other obligor or the performance or observance by the Borrowers, any of
their Affiliates or any other obligor of any of their respective obligations
under the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is (i) legally authorized to
enter into this Assignment and Assumption and (ii) is not an Affiliated Lender;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to Section 6.01 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision



--------------------------------------------------------------------------------

to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including its obligations pursuant to Section 10.15 of the Credit
Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule I hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule I hereto.

 

[Consented to] and Accepted for Recordation in the Register:     Required
Consents (if any): CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
    WC LUXCO S.A R.L. By:  

 

    By:  

 

  Name:       Name:   Title:       Title:       WARNER CHILCOTT CORPORATION By:
 

 

    By:  

 

  Name:       Name   Title:       Title: [L/C Issuer         WARNER CHILCOTT
COMPANY, LLC By:  

 

    By:  

 

  Name:       Name:   Title:]3       Title: By:  

 

        Name:         Title:       [Swing Line Lender    

[Acknowledged by:

WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED

By:  

 

     

Name:

Title:]4

   

 

By:

 

 

        Name: By:  

 

      Title:]5   Name:         Title:      

 

3 Applicable with respect to Letters of Credit only.

4 Applicable with respect to Swing Line Loans only.

5 Required if Assignor is an Affiliated Lender

 

-3-



--------------------------------------------------------------------------------

Schedule I

Assignment and Assumption with respect to

the Credit Agreement, dated as of October 30, 2009

among Warner Chilcott Holdings Company III, Limited, a company organized under
the laws of

Bermuda, WC Luxco S.à r.l., a private limited liability company (société à
responsabilité limitée)

organized under the laws of Luxembourg, Warner Chilcott Corporation, a Delaware
corporation,

Warner Chilcott Company, LLC, a corporation organized under the laws of Puerto
Rico,

each lender from time to time party thereto and Credit Suisse, as Administrative
Agent, Swing

Line Lender and L/C issuer and the other Agents named therein

Name of Assignor:                                         

Name of Assignee:                                         

Effective Date of Assignment:                                         

 

Credit Facility Assigned

   Principal
Amount Assigned    Commitment Percentage
Assigned  

Term A Loan Facility

   $                         .             % 

Term B-1 Loan Facility6

   $                         .             % 

Term B-2 Loan Facility7

   $                         .             % 

Term A-1 Loan Facility

   $                         .             % 

Term B-3 Loan Facility8

   $                         .             % 

Term B-4 Loan Facility9

   $                         .             % 

Revolving Credit Facility

   $                         .             % 

Additional Term Loan Facility10

   $                         .             % 

 

6 Term B-1 Loans shall not be assigned without also assigning a ratable interest
in the Assignor’s Term B-2 Loans.

7 Term B-2 Loans shall not be assigned without also assigning a ratable interest
in the Assignor’s Term B-1 Loans.

8 Term B-3 Loans shall not be assigned without also assigning a ratable interest
in the Assignor’s Term B-4 Loans.

9 Term B-4 Loans shall not be assigned without also assigning a ratable interest
in the Assignor’s Term B-3 Loans.

10 Following the Additional Term Loan Funding Date, Additional Term Loans shall
not be as assigned without also assigning a ratable interest in the Assignor’s
Term B-1 Loans, if any, and Term B-2 Loans, if any.

 

-4-



--------------------------------------------------------------------------------

¨ The Assignee hereby unconditionally and irrevocably (but not so as to bind any
assignee or transferee from us of all or part of its participation in the
Assignment) waives all its rights (i) to share in any Lien over German real
estate or any interest in German real estate (or the proceeds of any such Lien)
created or evidenced by any Collateral Document; and (ii) to receive any payment
pursuant to Section 3.01 of the Credit Agreement to the extent that such payment
has been (directly or indirectly) funded from the enforcement of, or represents
the proceeds of enforcement of, any Lien over German real estate or any interest
in German real estate created or evidenced by any Collateral Document. For the
purposes of this waiver German real estate means German-situs real estate
(inländischen Grundbesitz) or rights subject to the civil law provisions
applicable to real estate (inländische Rechte, die den Vorschriften des
bürgerlichen Rechts über Grundstücke unterliegen) and includes land and
hereditary building rights in Germany.

 

¨ Check if Assignor is an Affiliated Lender

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Title:       Title:

 

-5-



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of October 30, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Warner Chilcott Holdings Company III, Limited, a company
organized under the laws of Bermuda, WC Luxco S.A R.L., a société à
responsabilité limitée organized under the laws of Luxembourg, Warner Chilcott
Corporation, a Delaware corporation, Warner Chilcott Company, LLC, a limited
liability company organized under the laws of Puerto Rico, each lender from time
to time party thereto and Credit Suisse (“CS”), as Administrative Agent, Swing
Line Lender and L/C Issuer and the other Agents named therein. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule I hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule I hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule I hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule I hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers, any of their Affiliates or
any other obligor or the performance or observance by the Borrowers, any of
their Affiliates or any other obligor of any of their respective obligations
under the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto.

3. The Assignee represents and warrants that (a) it is legally authorized to
enter into this Assignment and Assumption, (b) it is an Affiliated Lender
pursuant to Section 10.07(j) of the Credit Agreement; (c) as of the date hereof,
neither such Assignee nor the Equity Sponsor to which the Assignee is an
Affiliate, has any material non-public information (“MNPI”) with respect to any
Borrower Party, the Parent Guarantor or its Restricted Subsidiaries



--------------------------------------------------------------------------------

or securities that both (A) has not been disclosed to the Assignor (other than
because such Assignor does not wish to receive MNPI with respect to any Borrower
Party, the Parent Guarantor or its Restricted Subsidiaries or securities) prior
to such time or (B) could reasonably be expected to have a material effect upon,
or otherwise be material to Assignor’s decision to assign Term Loans to the
Assignee; and (d) after giving affect to its purchase and assumption of the
Assigned Interest, the aggregate principal amount of all Loans held by
Affiliated Lenders will not exceed 20% of the aggregate principal amount of all
Loans and Commitments outstanding under the Credit Agreement.

4. The Assignee confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Agents to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agents by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including its
obligations pursuant to Sections 10.07(j) or 10.15 of the Credit Agreement.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule I hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

7. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

-2-



--------------------------------------------------------------------------------

8. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule I hereto.

 

Acknowledged by and Accepted for Recordation in the Register:     Acknowledged
by: CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent     WC LUXCO
S.A R.L. By:  

 

    By:  

 

  Name:       Name:   Title:       Title: By:  

 

    WARNER CHILCOTT CORPORATION  

Name:

Title:

   

 

By:

 

 

        Name:         Title:       WARNER CHILCOTT COMPANY, LLC       By:  

 

        Name:         Title:        



--------------------------------------------------------------------------------

Schedule I

Affiliated Lender Assignment and Assumption with respect to

the Credit Agreement, dated as of October 30, 2009

among Warner Chilcott Holdings Company III, Limited, a company organized under
the laws of

Bermuda, WC Luxco S.A R.L., a société à responsabilité limitée organized under
the laws of

Luxembourg, Warner Chilcott Corporation, a Delaware corporation, Warner Chilcott
Company, LLC,

a corporation organized under the laws of Puerto Rico, each lender from time to
time party

thereto and Credit Suisse, as Administrative Agent, Swing Line Lender and L/C
issuer and the

other Agents named therein

Name of Assignor:                                         

Name of Assignee:                                         

Effective Date of Assignment:                                         

 

Credit Facility Assigned

  

Principal
Amount Assigned

  

Commitment Percentage
Assigned

 

Term A Loan Facility

   $                         .             % 

Term B-1 Loan Facility11

   $                         .             % 

Term B-2 Loan Facility12

   $                         .             % 

Term A-1 Loan Facility

   $                         .             % 

Term B-3 Loan Facility13

   $                         .             % 

Term B-4 Loan Facility14

   $                         .             % 

Additional Term Loan Facility15

   $                         .             % 

 

11 Term B-1 Loans shall not be assigned without also assigning a ratable
interest in the Assignor’s Term B-2 Loans.

12 Term B-2 Loans shall not be assigned without also assigning a ratable
interest in the Assignor’s Term B-1 Loans.

13 Term B-3 Loans shall not be assigned without also assigning a ratable
interest in the Assignor’s Term B-4 Loans.

14 Term B-4 Loans shall not be assigned without also assigning a ratable
interest in the Assignor’s Term B-3 Loans.

15 Following the Additional Term Loan Funding Date, Additional Term Loans shall
not be as assigned without also assigning a ratable interest in the Assignor’s
Term B-1 Loans, if any, and Term B-2 Loans, if any.



--------------------------------------------------------------------------------

¨ The Assignee hereby unconditionally and irrevocably (but not so as to bind any
assignee or transferee from us of all or part of its participation in the
Assignment) waives all its rights (i) to share in any Lien over German real
estate or any interest in German real estate (or the proceeds of any such Lien)
created or evidenced by any Collateral Document; and (ii) to receive any payment
pursuant to Section 3.01 of the Credit Agreement to the extent that such payment
has been (directly or indirectly) funded from the enforcement of, or represents
the proceeds of enforcement of, any Lien over German real estate or any interest
in German real estate created or evidenced by any Collateral Document. For the
purposes of this waiver German real estate means German-situs real estate
(inländischen Grundbesitz) or rights subject to the civil law provisions
applicable to real estate (inländische Rechte, die den Vorschriften des
bürgerlichen Rechts über Grundstücke unterliegen) and includes land and
hereditary building rights in Germany.

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Title:       Title:

 

-2-